Citation Nr: 1619593	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  06-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for residuals of a laceration to the left thigh.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to October 1975. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO, in pertinent part, denied the Veteran's petition to reopen the claims for service connection for a low back disability and residuals of a laceration to the left thigh, and denied entitlement to a TDIU. 

In March 2008, the Board, in pertinent part, denied the petitions to reopen the claims for service connection for a low back disability and residuals of a laceration to the left thigh, and remanded the TDIU claim for further development.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court). 

In April 2009, the Court remanded the petitions to reopen the claims for service connection for a low back disability and residuals of a laceration to the left thigh to the Board.  The remand was for readjudication in compliance with directives specified in a March 2009 Joint Motion filed by counsel for the Veteran and VA Secretary.  The basis for the Joint Motion was that the Veteran had not been provided adequate notice under the Veterans Claims Assistance Act of 2000 as specified in the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In April 2010, the Board remanded these issues for compliance with the Joint Motion.  The April 2010 Board remand included the TDIU issue.

In July 2012, the Board found that new and material evidence had been received to reopen the low back disability and left thigh laceration claims; and remanded those claims and the TDIU issue to the agency of original jurisdiction (AOJ), for further development.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the back and left leg claims in July 2012 for the Veteran to be scheduled for a VA examination and medical opinion.  Upon remand, the Veteran was afforded a VA spine examination in October 2013.  The Veteran was diagnosed with degenerative joint disease and depressive disorder of the lumbar spine.  The VA examiner determined that he could not provide a medical nexus opinion without resorting to mere speculation.  The examiner pointed to the lack of post-service treatment records as support for his opinion, but did not consider the Veteran's lay statements or the in-service documentation of back pain.  

In November 2013, the Veteran was afforded a VA scars examination.  The Veteran was diagnosed with a scar on the posterior aspect of the left thigh.  The examiner determined that it was less likely than not that the Veteran's scar condition was aggravated beyond natural progression by military service.  The examiner did not report consideration of any of the in-service documentation or the Veteran's statements in forming this medical opinion.  

The examiner also did not note that the scar pre-existed active military service.  The Board specifically instructed in its remand that the Veteran's lay statements be considered, and that the absence of supporting treatment records was not a sufficient reason, by itself, for rejecting the Veteran's reports.  Thus, the Board finds that additional VA medical opinions are necessary before decisions on the merits may be reached.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Another remand of the back and left leg claims is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

The issue of entitlement to TDIU is inextricably intertwined with the other issues being remanded.  Therefore, the Board must defer adjudication of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination to determine whether any current low back disability is related to a disease or injury in service, and whether any preexisting residuals of a laceration of the left thigh were aggravated in service.  The claims file and any relevant records in Virtual VA must be made available to the examiner for review. 

The examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any of current low back disability is related to service. 

The examiner should also opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any preexisting residuals of a laceration of the left thigh were aggravated in service (was there an increase in the disability during service, and if so, is it clear and unmistakable that the increase was due to the natural progression of the disability). 

The examiner should provide reasons for the opinions that take into account the Veteran's reports of in-service injuries and symptoms in and since service. 

The examiner should opine whether, if the Veteran's reports of laceration symptoms were accepted; they would be sufficient; in conjunction with the service and other records; to establish aggravation of the laceration scar in service.

The examiner should also opine whether there is any medical reason to reject the Veteran's reports.  The absence of supporting treatment records is not a sufficient reason, by itself, for rejecting the Veteran's reports; unless the existence of such reports would be medically expected.  For instance, the reported disability was so severe that the Veteran would have been expected to have sought treatment.

The examiner should also opine whether, if the Veteran's reports of back injury and symptoms were accepted; they would be sufficient; in conjunction with the other evidence of record; to establish a link between a current back disability and a disease or injury in service.

The examiner should also opine whether there is any medical reason to reject the Veteran's reports.  The absence of supporting treatment records is not a sufficient reason, by itself, for rejecting the Veteran's reports; unless the existence of such reports would be medically expected.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so; and whether there is additional evidence that would permit the necessary opinion to be provided.  The examiner should state whether the inability is due to the limits of medical knowledge in general or the limits of the examiner's knowledge.

2.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

